We are of opinion that the demands of respondents, in view of the fact that the professional integrity of one of them is directly involved, were so unreasonable as to justify their dismissal. The order is, therefore, reversed on the facts, with ten dollars costs and disbursements, and the motion for substitution of attorneys granted; reserving to respondents, however, their right to recover for the value of their services in an action at law. Rich, Jaycox, Manning, Kelby and Young, JJ., concur.

Decisions by the Presiding Justice on Applications to Appeal from the Appellate Term.